 



Exhibit 10.3
AMENDMENT NO. 4 TO CREDIT AGREEMENT
     This AMENDMENT NO. 4 TO CREDIT AGREEMENT (this “Amendment No. 4 ”) is made
as of October 26, 2006 among (a) FelCor Lodging Trust Incorporated and FelCor
Lodging Limited Partnership (collectively, the “Borrowers”), (b) the Lenders
party hereto, and (c) JPMorgan Chase Bank, N.A. as Administrative Agent (in such
capacity, the “Administrative Agent”) for the Lenders.
     WHEREAS, the Borrowers, the Lenders and the Administrative Agent are
parties to a Credit Agreement, dated as of December 12, 2005, as amended by
Amendment No. 1 to Credit Agreement, dated as of January 12, 2006, Amendment
No. 2 to Credit Agreement, dated as of January 25, 2005, and Amendment No. 3 to
Credit Agreement dated as of March 31, 2006 (as so amended, the “Credit
Agreement”), pursuant to which the Lenders have agreed to make loans to the
Borrowers on the terms and conditions set forth therein; and
     WHEREAS, the Borrowers have requested that the Lenders amend certain
provisions of the Credit Agreement, and the Lenders party hereto are willing to
so amend certain provisions of the Credit Agreement on the terms and conditions
set forth herein.
     NOW, THEREFORE, in consideration of the foregoing premises, and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and fully intending to be legally bound by this Amendment No. 4,
the parties hereto agree as follows:
     1. Definitions. Capitalized terms used herein without definition shall have
the meanings assigned to such terms in the Credit Agreement.
     2. Amendment to the Credit Agreement. As of the Effective Date (as defined
in Section 4 hereof), the Credit Agreement is hereby amended as follows:
     2.1. The definition of “Loan Documents” set forth in Section 1.1 of the
Credit Agreement is amended by inserting the words “, including without
limitation the Collateral Documents (as defined in SECTION 6.2(f))” at the end
of such definition immediately after the word “thereto”.
     2.2. The definition of “Secured Indebtedness” set forth in Section 1.1 of
the Credit Agreement is restated in its entirety to read as follows:
     ”‘Secured Indebtedness’ means Indebtedness of a Borrower or any Subsidiary
secured by a Lien, other than the Liens described in SECTION 6.2(f).”
     2.3. The definition of “Unencumbered Assets” set forth in Section 1.1 of
the Credit Agreement is amended by restating clause (3) thereof in its entirety
to read as follows: “(3) free of (and if owned by a Subsidiary or a Joint
Venture, the Equity

 



--------------------------------------------------------------------------------



 



Interests of such Subsidiary or Joint Venture are free of) all Liens and
negative pledges (other than those permitted by clauses (a) through (f) of
SECTION 6.2)”.
     2.4. Section 3.3 of the Credit Agreement is amended by (a) inserting the
words “and except for filings or recordings that may be necessary to perfect, or
maintain the perfection of the security interests created by the Collateral
Documents (as defined in SECTION 6.2(f))” at the end of subclause (a) of such
Section 3.3 immediately after the word “effect” on the third line, and
(b) inserting the words “except for those Liens created by the Collateral
Documents” at the end of subclause (d) of such Section 3.3 immediately after the
word “Subsidiaries” on the tenth line.
     2.5. Section 3.13 of the Credit Agreement is amended by deleting the words
“clauses (a) through (e) of SECTION 6.2” on the eleventh line thereof and
substituting the words “clauses (a) through (f) of SECTION 6.2” in place
thereof.
     2.6. Section 5.3 of the Credit Agreement is amended by deleting the words
“SECTION 6.2(a)” in the fifth line thereof and substituting the words “SECTION
6.3(a)” in place thereof.
     2.7. Section 6.2 of the Credit Agreement is amended by:
     (a) deleting the word “or” at the end of clause (e) thereof, and
     (b) replacing clause (f) thereof in its entirety with the following new
clauses (f) and (g):
     ”(f) Liens consisting of (i) the pledge by FelCor Trust or its Subsidiary
of its limited partner interest in FelCor Partnership, (ii) a negative pledge on
FelCor Trust’s general partner interest in FelCor Partnership and on the
Borrowers’ Equity Interests in the Subsidiaries, and (iii) an option to purchase
FelCor Trust’s general partner interest in FelCor Partnership if the pledge on
the limited partner interests in FelCor Partnership is foreclosed or enforced
(and not any real property or other tangible personal property of the Borrowers
or any Subsidiary); all of which shall secure the Obligations, any or all of the
Senior Unsecured Notes, and the Senior Floating Rate Notes due 2011 to be issued
on or about October 31, 2006 (the “New Floating Rate Notes”) on an equal and
ratable basis pursuant to the indenture governing the New Floating Rate Notes,
and in accordance with pledge agreements, option agreements and intercreditor
arrangements (collectively, the “Collateral Documents”) in form and substance
satisfactory to the Administrative Agent; provided that such pledge, negative
pledges and option shall no longer be required if the New Floating Rate Notes
are repaid in full or if the pledge of such collateral shall not be required
under the indenture governing the New Floating Rate Notes for any other reason,
and the Liens on such collateral securing the Obligations shall be automatically
released so long as all

2



--------------------------------------------------------------------------------



 



other creditors with Liens on such collateral have released or are
simultaneously releasing their respective Liens; or
     (g) Liens on assets securing Secured Indebtedness, so long as (i) the
incurrence of such Secured Indebtedness is not prohibited by Article VI and
(ii) if such Lien is on an Unencumbered Property (other than a Lien permitted by
SECTION 6.2(f)), the Borrowers comply with SECTION 5.9 and no Default or Event
of Default exists or would exist after giving effect thereto.”
     2.8. Section 6.7 of the Credit is amended by restating clause (i) thereof
in its entirety to read as follows: “(i) containing any provision prohibiting or
restricting the creation or assumption of any Lien upon its properties (other
than (a) mechanics Liens or judgment liens more than 30 days past due, (b) with
respect to prohibitions on Liens set forth in a mortgage on a particular
property and (c) restrictions on Liens set forth in the indenture and/or related
documents for the New Floating Rate Notes (as defined in SECTION 6.2(f)) which
require that any collateral granted for the Obligations (other than Obligations
not in excess of $100,000,000) must equally and ratably secure the New Floating
Rate Notes and which prohibit Liens on the general partner interest in FelCor
Partnership or the Equity Interests of the Subsidiary Guarantors unless the New
Floating Rate Notes are equally and ratably secured by such Liens), revenues, or
assets, whether now owned or hereafter acquired”.
     3. Provisions of General Application.
     3.1. Representations and Warranties. The Borrowers hereby represent and
warrant as of the date hereof that (a) each of the representations and
warranties of the Borrowers contained in the Credit Agreement, the other Loan
Documents or in any document or instrument delivered pursuant to or in
connection with the Credit Agreement or this Amendment No. 4 are true as of the
date as of which they were made and are true at and as of the date of this
Amendment No. 4 (except to the extent that such representations and warranties
expressly speak as of a different date), (b) no Default or Event of Default
exists on the date hereof, (c) the organizational documents of each of the
Borrowers attached to the Secretary’s Certificate dated as of January 27, 2006
remain in full force and effect and, except for such certified copies of
amendments or modifications to organizational documents provided to the
Administrative Agent and counsel thereto, such organizational documents have not
been amended, modified, annulled, rescinded or revoked since January 27, 2006,
(d) the organizational documents of each of the Subsidiary Guarantors attached
to the Assistant Secretary’s Certificates, each dated as of January 27, 2006,
remain in full force and effect and, except for such certified copies of
amendments or modifications to organizational documents provided to the
Administrative Agent and counsel thereto, such organizational documents have not
been amended, modified, annulled, rescinded or revoked since January 27, 2006,
and (e) this Amendment No. 4 has been duly authorized, executed and delivered by
each of the Borrowers and is in full force and effect as of the Effective Date,
and the agreements and obligations of each of the Borrowers contained herein
constitute the legal, valid and binding obligations of each of

3



--------------------------------------------------------------------------------



 



the Borrowers, enforceable against it in accordance with their respective terms,
except to the extent that the enforcement thereof or the availability of
equitable remedies may be limited by applicable bankruptcy, reorganization,
insolvency, moratorium, fraudulent transfer, fraudulent conveyance or similar
laws now or hereafter in effect relating to or affecting creditors, rights
generally or by general principles of equity, or by the discretion of any court
in awarding equitable remedies, regardless of whether such enforcement is
considered in a preceding in equity or at law.
     3.2. No Other Changes. Except as otherwise expressly provided or
contemplated by this Amendment No. 4, all of the terms, conditions and
provisions of the Credit Agreement remain unaltered and in full force and
effect. The Credit Agreement and this Amendment No. 4 shall be read and
construed as one agreement.
     3.3. Governing Law. THIS AMENDMENT NO. 4 SHALL BE CONSTRUED IN ACCORDANCE
WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.
     3.4. Assignment. This Amendment No. 4 shall be binding upon and inure to
the benefit of each of the parties hereto and their respective permitted
successors and assigns.
     3.5. Counterparts. This Amendment No. 4 may be executed in any number of
counterparts, but all such counterparts shall together constitute but one and
the same agreement. In making proof of this Amendment No. 4, it shall not be
necessary to produce or account for more than one counterpart thereof signed by
each of the parties hereto.
     3.6 Loan Documents. This Amendment No. 4 shall be deemed to be a Loan
Document under the Credit Agreement.
     3.7 Credit Agreement References. On and after to the Effective Date, each
reference in the Credit Agreement to “this Agreement”, “hereunder”, “hereof” or
words of like import, and each reference to the Credit Agreement by the words
“thereunder”, “thereof” or words of like import in any Loan Document or other
document executed in connection with the Credit Agreement, shall mean and be a
reference to the Credit Agreement, as amended to by this Amendment No. 4 and any
other amendments effective prior to the date hereof.
     4. Effectiveness of this Amendment No. 4. This Amendment No. 4 shall become
effective on the date on which the following conditions precedent are satisfied
(the “Effective Date”)
     (a) execution and delivery to the Administrative Agent by each of the
Required Lenders, the Borrowers, and the Administrative Agent of this Amendment
No. 4;
     (b) execution and delivery to the Administrative Agent by each of the
Subsidiary Guarantors of a reaffirmation of guaranty in form and substance
satisfactory to the Administrative Agent; and

4



--------------------------------------------------------------------------------



 



     (c) delivery by the Borrowers to the Administrative Agent of an incumbency
certificate of the Borrowers and the Subsidiary Guarantors.
[Remainder of page left blank intentionally]

5



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned have duly executed and delivered this
Amendment No. 4 as of the date first set forth above.

                    BORROWERS:   FELCOR LODGING TRUST INCORPORATED  
 
                 
 
  By:   /s/ Michael Hughes                       Name:   Michael Hughes        
  Title:   Vice President, Finance  
 
                      FELCOR LODGING LIMITED PARTNERSHIP  
 
                      By:   FelCor Lodging Trust Incorporated,
its General Partner  
 
                 
 
      By   /s/ Michael Hughes  
 
             
 
          Name:   Michael Hughes  
 
          Title:   Vice President, Finance  

 



--------------------------------------------------------------------------------



 



          LENDERS:  JPMORGAN CHASE BANK, N.A.,
individually and as Swingline Lender, Issuing
Bank and Administrative Agent,
      By:   /s/ Donald Shokrian       Name:   Donald Shokrian       Title:  
Managing Director       CITICORP NORTH AMERICA, INC.
      By:   /s/ Ricardo James       Name:   Ricardo James       Title:  
Director    

            MERRILL LYNCH CAPITAL CORPORATION
      By:   /s/ John C. Rowland       Name:   John C. Rowland       Title:  
Vice President    

            BANK OF AMERICA, N.A.
      By:   /s/ Roger C. Davis       Name:   Roger C. Davis       Title:  
Senior Vice President    

            DEUTSCHE BANK TRUST COMPANY AMERICAS
      By:   /s/ Brenda Casey       Name:   Brenda Casey       Title:   Director
            By:   /s/ Joanna Soliman       Name:   Joanna Soliman       Title:  
Assistant Vice President    

 



--------------------------------------------------------------------------------



 



            MORGAN STANLEY SENIOR FUNDING, INC.
      By:           Name:           Title:        

 